DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed 08/11/2022. 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Applicant’s election of Species 1, in the reply filed on 08/11/2022 is acknowledged. Applicant's election of Group 1 (Claims 1-6, 9, 11,12, and 18-19) in the reply filed on 08/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 7-9, 10, and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species.

Response to Amendment

The amendment filed 8/11/22 has been entered.  Claims 1-6, 9, 11,12, and 18-19 remain pending in the application, Claims 7-9, 10, and 13-17 are withdrawn, and no new claims were added.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 07/24/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
     



Claims 1-6, 9, 11-12, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masui et al. (US20190129285).


Regarding claim 1, Masui teaches A zoom lens (abstract, fig.1, a projection optical system LN) comprising, in order from a reduction conjugate side to an enlargement conjugate side(abstract, in order from an enlargement side, a first optical system fig. 1, LN1, and a second optical system, fig.1, LN2,  on a same optical axis), 	a first optical system (fig.1, LN2) having a positive refractive power(para 112, page 10, example 1 of table 1, fLN2 > 0), and a second optical system (fig.1, LN1) having positive refractive power (para 112, page 10, example 1 of table 1, fLN1 > 0, para 83, lines 8-9, fig.1, the first optical system LN1 is formed of a positive first lens group Gr1 as a whole), 
wherein the second optical system (fig.1, LN1) reimages an intermediate image (fig.1, IM1) formed by the first optical system (para 83, line 7, LN2 for forming the intermediate image IM1), wherein the second optical system (fig.1, LN1) does not move during zooming (fig.1, LN1, Gr1, m1, para 84, lines 5-6, group Gr1 is fixed), wherein the first optical system (fig.1, LN2) includes a first lens unit (fig.1, Mp2) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a positive refractive power (para 126, line 1, Mp2 positive lens), a second lens unit (see annotated image below, fig.1, round-dot of rectangle, the second lens unit) that moves during zooming (para 84, lines 7, groups Gr2 a to Gr2c are moving groups) and has a negative refractive power (see annotated image below, fig.1, round-dot of rectangle, para 110, surface data i38-i41, focal length is about -140.803), and a third lens unit (fig.1, Gr2b) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a positive refractive power (para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673), and
wherein a distance between adjacent lens units in the first optical system (fig.1, LN2) changes ( para 110, data of example 1, i41, i47, and i60, distances are variable) during zooming (para 25, lines 3-5, wherein the lens group to be moved for changing magnification is included only in the LN2).

    PNG
    media_image1.png
    829
    1128
    media_image1.png
    Greyscale



Regarding claim 2,  Masui discloses the invention as described in Claim 1 and  further teaches wherein the following conditional expressions are satisfied:
- 1.5 < fp1/ fm < 0  (-140.803/132.053 = -1.066)
 - 1.5 < fp2/ fm < 0 (84.673/-140.803 = -0.601)
where fm is a focal length of the second lens unit (see annotated image above, fig.1, round-dot of rectangle, second lens unit, para 110, surface data i38-i41, focal length is about -140.803), 
 fp1 is a focal length of the first lens unit (fig.1,  Mp2, para 110, surface data i36-i37, focal length is about 132.053), and 
fp2 is a focal length of the third lens unit (fig.1, Gr2b, para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673).

Regarding claim 3,  Masui discloses the invention as described in Claim 2 and  further teaches wherein the following conditional expressions are satisfied:
- 1 < fp1/ fm < - 0 . 003  (-1.066)            - 1 < fp2/ fm < - 0 . 003 (-0.601) .
where fm is a focal length of the second lens unit (see annotated image above, fig.1, round-dot of rectangle, second lens unit, para 110, surface data i38-i41, focal length is about -140.803), 
 fp1 is a focal length of the first lens unit (fig.1,  Mp2, para 110, surface data i36-i37, focal length is about 132.053), and 
fp2 is a focal length of the third lens unit (fig.1, Gr2b, para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673).

Regarding claim 4,  Masui discloses the invention as described in Claim 2 and  further teaches wherein the following conditional expression is satisfied:
0.3 < fp1/fp2 < 3.3 (132.053/84.673 = 1.56 , fp1 is a focal length of the first lens unit (fig.1,  Mp2, para 110, surface data i36-i37, focal length is about 132.053), and 
fp2 is a focal length of the third lens unit (fig.1, Gr2b, para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673).


Regarding claim 5,  Masui discloses the invention as described in Claim 4 and  further teaches wherein the zoom lens according to claim 4, wherein the following conditional expression is satisfied:
0.4 < fp1/ fp2 < 2.5 (132.053/84.673 = 1.56 , fp1 is a focal length of the first lens unit (fig.1,  Mp2, para 110, surface data i36-i37, focal length is about 132.053), and 
fp2 is a focal length of the third lens unit (fig.1, Gr2b, para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673).


Regarding claim 6,  Masui discloses the invention as described in Claim 1 and  further teaches wherein the first lens unit (fig.1, Mp2), the second lens unit (see annotated image above, fig.1, round-dot of rectangle, second lens unit), and the third lens unit (fig.1, Gr2b) are arranged in order from the enlargement conjugate side to the reduction conjugate side (see annotates image above, fig.1, are arranged in order from the enlargement conjugate side to the reduction conjugate side).

Regarding claim 9,  Masui discloses the invention as described in Claim 1 and  further teaches wherein the first lens unit (fig.1, Mp2), the second lens unit (see annotates image above, fig.1, round-dot of rectangle, second lens unit), and the third lens unit (fig.1, Gr2b) are successively arranged (see annotates image above, fig.1, Mp2, the second lens unit, and  Gr2b are successively arranged).

Regarding claim 11,  Masui discloses the invention as described in Claim 1 and  further teaches wherein a lens unit (fig.1, Gr2a) arranged closest to the enlargement conjugate side in the first optical system moves during zooming.

Regarding claim 12,  Masui discloses the invention as described in Claim 1 and  further teaches wherein a lens unit (fig.1, Gr2a) moving during zooming in the first optical system (fig.1, LN2) includes the first lens unit (fig.1, Mp2), the second lens unit (see annotates image above, fig.1, round-dot of rectangle, second lens unit), and the third lens unit (fig.1, Gr2b).

Regarding claim 18, Masui teaches an image projection apparatus (fig.7, a projection PJ) comprising:
a light source (fig.7, light source 1) ;
a light modulation element that modulates light from the light source (fig.7, an illumination optical system) ; and
a zoom lens (fig.7, fig.1, LN) that projects light from the light modulation element (fig.7, projects light from the illumination optical system),
wherein the zoom lens (abstract, fig.1, a projection optical system LN) includes, in order from a reduction conjugate side to an enlargement conjugate side (abstract, in order from an enlargement side, a first optical system fig. 1, LN1, and a second optical system, fig.1, LN2,  on a same optical axis),a first optical system (fig.1, LN2) having a positive refractive power(para 112, page 10, example 1 of table 1, fLN2 > 0), and a second optical system (fig.1, LN1) having positive refractive power (para 112, page 10, example 1 of table 1, fLN1 > 0, para 83, lines 8-9,  fig.1, the first optical system LN1 is formed of a positive first lens group Gr1 as a whole), 
wherein the second optical system (fig.1, LN1) reimages an intermediate image (fig.1, IM1) formed by the first optical system (para 83, line 7, LN2 for forming the intermediate image IM1), 
wherein the second optical system (fig.1, LN1) does not move during zooming (fig.1, LN1, Gr1, m1, para 84, lines 5-6, group Gr1 is fixed),
 wherein the first optical system (fig.1, LN2) includes a first lens unit (fig.1, Mp2) that moves during zooming (para 84, lines 7, groups Gr2 a to Gr2c are moving groups) and has a positive refractive power (para 126, line 1,  Mp2 positive lens), a second lens unit (see annotated image above, fig.1, round-dot of rectangle, the second lens unit) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a negative refractive power (see annotated image above, fig.1, round-dot of rectangle, para 110, surface data i38-i41, focal length is about -140.803), and a third lens unit (fig.1, Gr2b) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a positive refractive power (para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673), and
wherein a distance between adjacent lens units in the first optical system (fig.1, LN2) changes ( para 110, data of example 1, i41, i47, and i60, distances are variable) during zooming (para 25, lines 3-5, wherein the lens group to be moved for changing magnification is included only in the LN2).

Regarding claim 19, Masui teaches An image pickup apparatus (para 6, lines 3-4, small-sized, and low-cost projection optical system) comprising:
a zoom lens (fig.1, LN); and
an image pickup element (fig.1, IM2) that receives an image formed by the zoom lens (fig.1, LN),
wherein the zoom lens (abstract, fig.1, a projection optical system LN) includes, in order from a reduction conjugate side to an enlargement conjugate side (abstract, in order from an enlargement side, a first optical system fig. 1, LN1, and a second optical system, fig.1, LN2,  on a same optical axis), a first optical system (fig.1, LN2) having a positive refractive power(para 112, page 10, example 1 of table 1, fLN2 > 0), and a second optical system (fig.1, LN1) having positive refractive power (para 112, page 10, example 1 of table 1, fLN1 > 0, para 83, lines 8-9, fig.1, the first optical system LN1 is formed of a positive first lens group Gr1 as a whole), 
wherein the second optical system (fig.1, LN1) reimages an intermediate image (fig.1, IM1) formed by the first optical system (para 83, line 7, LN2 for forming the intermediate image IM1), 
wherein the second optical system (fig.1, LN1) does not move during zooming (fig.1, LN1, Gr1, m1, para 84, lines 5-6, group Gr1 is fixed),
 wherein the first optical system (fig.1, LN2) includes a first lens unit (fig.1, Mp2) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a positive refractive power (para 126, line1, Mp2 positive lens), a second lens unit (see annotated image above, fig.1, round-dot of rectangle, the second lens unit) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a negative refractive power (see annotated image above, fig.1, round-dot of rectangle, para 110, surface data i38-i41, focal length is about -140.803), and a third lens unit (fig.1, Gr2b) that moves during zooming (para 84, lines 7, groups Gr2a to Gr2c are moving groups) and has a positive refractive power (para 110, Zoom lens group data of example 1, Gr2b, focal length = 84.673), and
wherein a distance between adjacent lens units in the first optical system (fig.1, LN2) changes ( para 110, data of example 1, i41, i47, and i60, distances are variable) during zooming (para 25, lines 3-5, wherein the lens group to be moved for changing magnification is included only in the LN2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872